DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board
Civil Remedies Division
In the Case of:
Mira Tomasevic, M.D., DATE: January 17, 1989

Petitioner,

Docket No. C-46
Decision No. CR17

-v-

The Inspector General.

DECISION

This case is before me on Petitioner's request for a
hearing challenging her suspension from participating in
the Medicare and Medicaid programs. By notice dated
August 12, 1986, the Inspector General (the I.G.)
announced that he had suspended Petitioner from
participating in these programs for three years,
pursuant to section 1128(a) of the Social Security Act,
42 U.S.C.1320a-7. The reason provided for Petitioner's
suspension was her conviction in federal court of an
offense related to her participation in the Medicaid
program. Petitioner requested a hearing on August 23,
1988, protesting the length of the suspension and arguing
that it should be reduced to two years. The I.G. moved
to dismiss the hearing request, arguing that it was not
timely filed. He asserted, alternatively, that the
three-year suspension is reasonable. I conducted a
hearing in Chicago, Illinois, on October 4, 1988, at
which I received evidence as to both the issues of
timeliness of the hearing request and the reasonableness
of the suspension. I conclude that the hearing request
was timely filed, and I deny the motion to dismiss. I
conclude further that the three-year suspension imposed
on Petitioner is reasonable.

ISSUES
The issues in this case are whether:

1. Petitioner is entitled to a hearing based on her
hearing request, filed August 23, 1988.
2. The length of the suspension imposed on Petitioner
is reasonable.

APPLICABLE LAWS AND REGULATIONS
1. Section 1128 of the Social Security Act: As of

the date of Petitioner's suspension, Section 1128(a) of
the Social Security Act, 42 U.S.C. 1320a-7(a), required
the Secretary of Health and Human Services (the
Secretary) to suspend from participation in the Medicare
and Medicaid programs any physician or other individual
who had been convicted of a criminal offense related to
that person's participation in the delivery of medical
care or services under titles XVIII (Medicare), XIX
(Medicaid), or XX (block grants to states) of the Act.
The law did not prescribe a minimum suspension. The law
was revised in August 1987 to require a minimum exclusion
from participation in the Medicare and Medicaid programs
of five years for any individual or entity "convicted of
a criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program," Pub. L. 100-93 (August 18, 1987), 42 U.S.C.
1320(a)(1) and (c) (3) (B). !

Both the law in effect as of the date of Petitioner's
suspension and the current law provide that a suspended
or excluded individual is entitled to an administrative
hearing as to the suspension or exclusion. The law in
effect as of Petitioner's suspension provided at 42
U.S.C. 1320a-7(e) that a suspended individual is entitled
to a hearing "to the same extent as is provided in
section 205(b) of the Social Security Act." Virtually
identical language is contained in the 1987 revision at
42 U.S.C. 1320a-7(f) (1). Section 205(b) (1) of the Social
Security Act, 42 U.S.C. 405(b) (1), provides that a person
entitled to an administrative hearing by virtue of an
adverse decision shall be given reasonable notice and
opportunity to be heard, and provides further that the
hearing decision shall be based "on evidence adduced at
the hearing."

' Many of the preexisting statute's provisions were
retained without significant change as part of the
revised statute. For purposes of simplicity, this
decision will, cite to the revised statute, except where
specifically noted.
2. Requiations Governing Suspension, Exclusion, or
Termination of Practitioners, Providers, Suppliers of
Services and Other Individuals. Regulations governing
suspension and exclusion of individuals convicted of
program-related offenses are contained in 42 C.F.R. Part
1001. Section 1001.123(a) provides that when the I.G.
has conclusive information that an individual has been
convicted of a program-related crime he will give that
individual written notice that he is being suspended from
participation beginning 15 days from the date of the
notice. Section 1001.125(b) establishes criteria for the
I.G. to consider in determining the length of a
suspension to impose on an individual convicted of a
program-related crime. These instruct the I.G. to
consider: "(1) The number and nature of the program
violations and other related offenses; (2) The nature and
extent of any impact the violations have had on
beneficiaries; (3) The amount of the damages incurred by
the Medicare, Medicaid, and the social services programs;
(4) Whether there are any mitigating circumstances; (5)
The length of the sentence imposed by the court; (6) Any
other facts bearing on the nature and seriousness of the
program violations; and (7) The previous sanction record
of the suspended party under the Medicare and Medicaid
program."

Section 1001.128(a) provides that an individual suspended
for conviction of a program-related crime may request a
hearing before an administrative law judge on the issues
of whether: (1) he or she was in fact, convicted; (2) the
conviction was related to his or her participation in the
delivery of medical care or services under the Medicare,
Medicaid, or social services program; and (3) the length
of the suspension is reasonable.

3. Requiations Governing Appeals Procedures.
Regulations governing the hearings and appeals procedures
in suspension and exclusion cases are contained in
42 C.F.R. Part 498. Section 498.10 provides that any
affected party may appoint another individual to
represent him. Section 498.11(b) provides that a notice
or request may be sent to either a party, his or her
representative, or to both. Section 498.40(a)(2) states
that an affected party or that party's representative
must file a written hearing request "within 60 days of
the receipt of the notice" of an adverse determination in
order to be entitled to a hearing. Section 498.22
provides that the date of receipt of a notice will be
presumed to be five days after the date on the notice,
hp

unless there is a showing that it was, in fact, received
earlier or later.

FINDINGS OF FACT AND CONCLUSIONS OF

LAW
A. Findings and Conclusions as to Petitioner's Right to
a_ Hearing.

1. Beginning in at least 1983, Petitioner owned a
condominium at 426 West Barry Street, Chicago, Illinois.
Tr. 23.

2. Petitioner resided at that address at various times
until July, 1986. Id..

3. In July, 1986, Petitioner left the United States to
reside in Yugoslavia. She resided there continuously
until December, 1987. Tr. 33, 51; P. Ex. 11, 21.

4. On June 13, 1986, Petitioner's attorney advised the
I.G. in writing that he represented Petitioner in
connection with the I.G.'s review of her possible
suspension from participating in the Medicare and
Medicaid programs. P. Ex. 4. On July 7, 1986,
Petitioner's attorney again wrote to the I.G. on her
behalf. P. Ex. 5.

5. On August 12, 1986, the I.G. sent written notice to
Petitioner, pursuant to 42 U.S.C. 1320a-7(c), and
42 C.F.R. 1001.123, advising her that she would be
suspended from participating in the Medicare and Medicaid
programs. P. Ex. 1. The notice was sent to Petitioner's
residence address at 426 West Barry Street. No copy of
the notice was sent to Petitioner's attorney. Id..

6. Petitioner did not reside at 426 West Barry Street

on the date the notice was sent, and did not receive the
notice. Tr. 56.

2? Exhibits, the transcript of this case, and the
parties! briefs, will be cited as follows:

Petitioner's Exhibit P. Ex. (exhibit number) / (page)

I.G.'s Exhibit I.G. Ex. (exhibit
number) / (page)

Transcript Tr. (page)

Petitioner's Brief P.'s Brief at (page)

I.G.'s Brief I.G.'s Brief at (page)
ana

7. Petitioner first learned that she had been
suspended from participating in the Medicare and Medicaid
programs in July or August 1988, in connection with her
application for employment as a staff physician at a
hospital in Texas. Tr. 56.

8. Petitioner's attorney received a copy of the notice
of suspension on August 11 or 12, 1988 and filed a
hearing request on Petitioner's behalf on August 23,
1988.

9. The hearing request was filed within 60 days from
Petitioner's receipt of the notice of suspension and was
timely filed within the requirements of 42 C.F.R.
498.40(b) (2).

10. Petitioner is entitled to a hearing.

B. Findings and Conclusions as to the Whether the Length
of the Suspension is Reasonable.

11. Petitioner is a medical doctor who has been
employed in a variety of settings as a physician since
1974. Tr. 193; P. Ex. 6/1.

12. Between January and May, 1983, Petitioner was
employed as a physician in Chicago, Illinois, at clinics
operated by Drug Industry Consultants (D.I.C.).

Tr. 22-23; P. EX. 7/5-7.

13. Petitioner's salary while employed by D.I.Cc. was
$200 per day. Tr. 192.

14. Commencing early in her employment with D.I.c.,
Petitioner began receiving complaints from her superiors
that she was prescribing inadequate amounts of
medications to clinic patients. Tr. 181; P. Ex. 5/2;
7/6.

15. Petitioner understood that the additional
medications she was pressured to prescribe were not
medically necessary, but that their sale contributed to
the financial success of D.I.C. Tr. 181-182; P. Ex. 7/6.

16. Petitioner acceded to her superiors' pressure to
prescribe additional medications, and prescribed
medications which she knew were not medically necessary
for the patients she was treating. Tr. 181-182; I.G. Ex.
12/1-2; P. Ex. 7/7.
an

17. There were some unnecessary medications, such as
endocrine drugs, which Petitioner was pressured to
prescribe, but which she refused to prescribe. Tr. 182.

18. By intentionally prescribing unnecessary
medications to patients of D.I.C.-operated clinics,
Petitioner participated in a scheme to defraud the
Illinois Department of Public Aid (Medicaid). I.G. Ex.
12/1-2. The conspiracy involved numerous individuals and
employees of D.I.C. operating out of several clinics and
pharmacies. See I.G. Ex. 3; I1.G. Ex. 4/1. The co-
conspirators included physicians and pharmacists. I.G.
Ex. 4/1. The scheme obtained approximately $20 million
from Medicaid. Id..

19. Petitioner disagreed with the activities she
observed and was induced to engage in. Tr. 183; I.G. Ex.
4/50. She resigned from D.I.C. after about 70 days'
employment. P. Ex. 5/2.

20. Subsequent to terminating her employment with
D.I.c., Petitioner received reimbursement checks from the
Illinois Department of Public Aid, totalling over
$25,000, which Petitioner surrendered to her former
employer. Tr. 185-186; P. Ex. 16.

21. Petitioner also learned after terminating her
employment with D.I.c., that an individual was signing
her name to health insurance claim forms. Tr. 183-184;
P. Ex. 17-19. Petitioner reported these acts to the
Illinois Department of Public Aid. Tr. 183-184.

However, she did not report having prescribed unnecessary
medications or the activities she had observed at D.I.C.-
run clinics. Tr. 183.

22. Subsequent to her employment by D.I.C., Petitioner
was advised by the United States Attorney's office that
her activities as a D.I.C. employee were being
investigated, and that she might be the subject of an
indictment. Tr. 190. Petitioner truthfully admitted her
activities to the United States Attorney; however, the
United States Attorney did not use evidence provided by
Petitioner in connection with its investigation or in
prosecutions of other individuals. I.G. Ex. 8.

23. Petitioner was indicted by a federal grand jury in
December 1984, and charged with felonies, consisting of
unlawful conspiracy and mail fraud. I.G. Ex. 3. The
indictment named 36 individuals, including Petitioner, as
co-conspirators. Id..
aa

24. Petitioner pleaded guilty on May 3, 1985, to two
felony counts of mail fraud. I.G. Ex. 12. The maximum
sentence Petitioner could have received for these crimes
was ten years' imprisonment, a $2,000 fine, and
restitution. Id.. On April 7, 1986, Petitioner received
a sentence of three years' probation. I.G. Ex. 5; P. Ex.
11/10. The sentencing judge noted that Petitioner's
involvement in the conspiracy lasted only 71 days; that
Petitioner initially thought that the terms of her
employment by D.I.C. were legitimate; that Petitioner
became aware that her activities were not legitimate and
complained about them; and that she expressed contrition
for her involvement in the scheme. Id@..

25. The criminal offenses to which Petitioner pleaded
guilty constitute criminal offenses related to her
participation in the delivery of medical care or services
under the Medicaid program, as provided by 42 U.S.C.
1320a-7(a). Petitioner's guilty pleas constitute
convictions as defined by 42 U.S.C. 1320a-7(i).

26. The Secretary is required by law to bar Petitioner
from participating in the Medicare program, and to direct
state agencies to bar her from participating in the
Medicaid program, as a consequence of Petitioner's
conviction of crimes related to her participation in the
delivery of medical care or services under the Medicaid
program, 42 U.S.C. 1320a-7(a) (1).

27. The law in effect as of Petitioner's conviction
did not specify a minimum exclusion length; however, the
law was amended in August, 1987, to require a minimum
five-year exclusion of persons convicted of a criminal
offense related to the delivery of an item or service
under the Medicare or Medicaid programs. Pub. L. 100-93
(August 18, 1987), 42 U.S.C. 1320a-7(a) (1) and (c) (3) (B).

28. The Secretary has delegated to the I.G. the
responsibility for suspending from participation in
Medicare and Medicaid persons convicted of program-
related offenses. 42 C.F.R. Part 1001.

29. The Secretary has adopted internal guidelines to
facilitate processing of suspensions pursuant to the law
and regulations. I.G. Ex. 10, 11.

30. The internal guidelines in effect as of the date
Petitioner was sentenced for her crimes provided for a
minimum suspension of three years for persons suspended
for program-related offenses. I.G. Ex. 11/15.
oo

31. A principal purpose of legislation requiring
suspension of persons convicted of program-related
offenses is to deter other individuals from committing
such offenses. See S. Rep. No. 100-109, 1987 U.S. Code
Cong. & Ad. News 682, 686.

32. The objective in establishing a minimum suspension
period was to create a deterrent against the commission
of program-related offenses. I.G. Ex. 11/15.

33. In evaluating Petitioner's case, the I.G.
considered the number and nature of the program
violations committed by Petitioner, pursuant to 42 C.F.R.
1001.125(b) (1), and concluded that Petitioner had been
convicted of two felony charges involving potentially
severe penalties. These were determined to be in the
mid-range of offenses encountered by the I.G. in
suspension cases. Tr. 132.

34. The I.G. concluded, pursuant to 42 C.F.R.
1001.125(b) (2), that he could not determine whether
Petitioner's crimes had an adverse impact on program
beneficiaries. Tr. 133.

35. The I.G. determined, pursuant to 42 C.F.R.
1001.125(b) (3), that Petitioner's unlawful acts had
diverted funds from legitimate program purposes and had
defrauded the program. Tr. 134. Although the precise
amount of damages could not be calculated, they were
concluded to be in the mid-range of damages encountered
by the I.G. in suspension cases. Tr. 137.

36. The I.G. concluded, pursuant to 42 C.F.R.
1001.125(b) (4), that there did not exist mitigating
factors in Petitioner's case which would justify a
reduced suspension. Tr. 140-141. Specifically, the I.G.
concluded that Petitioner's truthful statements to the
United States Attorney did not constitute a mitigating
factor. Tr. 142, 145. The I.G. also concluded that the
facts that: Petitioner did not profit from her crimes,
apart from her salary, her involvement with D.I.c. lasted
only about 70 days, and she expressed contrition over her
involvement did not constitute mitigating factors.

Tr. 162. The I.G. also concluded that Petitioner's
compliance with the terms of her sentence was not a
mitigating factor. Tr. 163.

37. The I.G. considered Petitioner's sentence,
pursuant to 42 C.F.R. 1001.125(b) (5), and concluded that
the three~year probation imposed on Petitioner fell
woo

within the mid-range of sentences encountered in
suspension cases. Tr. 139.

38. Based on the facts of the case, the regulations,
and guidelines, the I.G. imposed a three-year suspension
on Petitioner from participating in the Medicare and
Medicaid programs. Tr. 143-144. The suspension was for
the minimum length specified by the guidelines. Tr. 174.

39. In determining the length of the suspension, the
I.G. considered the regulatory criteria in 42 C.F.R.
1001.125(b).

40. The suspension imposed on Petitioner by the I.G.
advances the statutory purpose of deterring individuals
from committing crimes related to the delivery of
services under the Medicare and Medicaid programs.

41. Based on the law, regulations, and evidence, a
three-year suspension of Petitioner from participating in
the Medicare and Medicaid programs is reasonable.

ANALYSIS

A. Petitioner's Entitlement to a Hearing.

The threshold issue in this case is whether Petitioner is
entitled to a hearing. The I.G. contends that
Petitioner's hearing request, filed more than two years
after she was sent the notice of suspension, was not
timely filed. He argues that, consequently, Petitioner
is not entitled to a hearing and that I should dismiss
her hearing request. Petitioner asserts that her hearing
request was timely filed and that she is therefore
entitled to a hearing on the merits. Based on the
evidence and on applicable regulations, I conclude that
the request was timely filed and that Petitioner is
entitled to a hearing.

Certain relevant facts are not in dispute. The parties
agree that for several years, Petitioner maintained a
residence at 426 West Barry Street, Chicago, Illinois.
At the time the I.G. suspended Petitioner, he understood
the West Barry Street address to be Petitioner's
residence, and so he sent the suspension notice to that
address.

The parties disagree as to when Petitioner received the
suspension notice. Petitioner testified that several
10
-~10-

weeks prior to the date the notice was sent, she moved
from West Barry Street to her family's home in
Yugoslavia. She averred that she remained in Yugoslavia
until December 1987; that mail sent to her Chicago
residence was not forwarded to her, and that she did not
receive the suspension notice until her attorney obtained
a copy from the 1.G. in August, 1988. The I.G. argues
that these assertions are not credible. He asserts that
Petitioner either actually received the notice in August
1986, or at any rate, long before she now says she did.

I am satisfied that Petitioner did not receive the
suspension notice until her attorney obtained a copy of
it in August 1988. Petitioner's testimony as to her move
to Yugoslavia is credible and is corroborated by visa
stamps on her passport. Her assertion that she remained
in Yugoslavia until December 1987 is also credible and is
substantiated by a stream of correspondence between
Petitioner in Yugoslavia and her attorney in Chicago.

Her testimony that mail sent to her Chicago residence was
not forwarded to her is likewise credible. The I.G. has
offered little to rebut this evidence, other than
producing a certified mail receipt for the suspension
notice, signed with Petitioner's name. Petitioner has
testified that she did not sign the receipt, and there is
no probative evidence to establish that the signature on
the receipt is Petitioner's.

The regulations provide, at 42 C.F.R. 498.40(a) (2), that
a party must file a hearing request within sixty days
from "receipt of the notice" in order to be entitled toa
hearing. Petitioner complied with this regulation by
filing her hearing request on August 23, 1988, within
sixty days from the date her attorney obtained a copy of
the suspension notice from the I.G.

The I.G. argues that the regulations should not be
construed to require actual receipt of the suspension
notice as a trigger date for the limitations period
within which a party must file a hearing request. He
contends that notwithstanding the plain language of 42
C.F.R. 498.40(a) (2), regulations which permit service of
notices by mail would be meaningless if the I.G. had to
ascertain in each case whether the affected party
actually received the notice. He asserts that if, as in
this case, he sends the notice of suspension to an
address which he reasonably believes is the affected
party's address, then he has discharged his duty to
provide notice to that party. Furthermore, according to
the 1.G., the Petitioner was obliged to notify the I.G.
11
-11-

of any change in her mailing address. Having failed to
do so, the Petitioner should not be "allowed to seek
refuge" behind non-receipt of the notice. I.G.'s Brief
at 9. Petitioner's failure to notify the I.G. of a
change in her address was a "gross indifference regarding
receipt" of the notice, according to the I.G. Id.
Therefore, the I.G. asserts that Petitioner's hearing
request should be dismissed as untimely even if she never
received the notice which was sent to her Chicago
residence.

The I.G. has confused the process requirements of law and
regulations for effectuating a suspension with the
regulatory notice criteria which trigger the time period
within which a party may file a hearing request. Actions
which satisfy the former requirement may not be
sufficient to satisfy the latter requirement.

The law provides that a suspension shall be effective at
such time and upon such reasonable notice to the public
and to the suspended party as may be specified in
regulations. 42 U.S.C. 1320a-7(c). Regulations provide
that a suspension for a person convicted of a program-
related crime will become effective beginning fifteen
days from the date of written notice of suspension given
by the I.G. to the suspended party. 42 C.F.R. 1001.123.
The regulations do not specify how the notice must be
transmitted, other than that it be in writing. However,
it is reasonable to infer that the regulations permit
service by mail.

It may be, as the I.G. contends, that actual receipt of
the notice by the suspended party is unnecessary to
initiate a suspension provided that the I.G. makes a good
faith effort to transmit the notice by mail to the
party's last known address. But it is clear that actual
receipt of the notice is required to trigger the sixty
day limitations period within which a hearing request
must be filed. 42 C.F.R. 498.40(a)(2).’ Contrary to the
I.G.'s assertion, the limitations regulation does not
impose an affirmative duty on a party to advise the I.G.

3 The regulations do not require that the I.G.

prove in every case that the suspended party actually
received the notice. Receipt is presumed to be 5 days
after the date on the notice, unless a party proves
otherwise. 42 C.F.R. 498.22(b)(3). In this case,
Petitioner has rebutted the presumption of receipt.
12
-12-

of a change in address, nor does it permit constructive
notice to substitute for actual notice of suspension.

It should be noted that the record does not support the
I.G.'s claim that Petitioner was indifferent to receipt
of the suspension notice. As of the date of Petitioner's
suspension, her attorney was communicating with the I.G.
on her behalf, and was forcefully advocating reasons to
reduce the suspension. Had the I.G. sent a copy of the
suspension notice to Petitioner's attorney, as was his
option pursuant to 42 C.F.R. 498.11, the question of
receipt would never have arisen.

The I.G.'s arguments are not supported by the case it
cites, National Labor Relations Board v. Clark, 468 F.2d
459 (5th Cir. 1972), vacated on other grounds, 411 U.S.
912 (1972). The Clark case stands for the principle that
a party need not actually receive notice of an action to
be validly served, where the serving party mails the
notice in good faith to the receiving party's last known
address. Clark does not address the question of whether
such service would trigger the limitations period to
answer the notice.

B. Reasonableness of the Length of the Suspension.

The I.G. suspended Petitioner from participating in the
Medicare and Medicaid programs for three years, pursuant
to section 1128(a) of the Social Security Act, 42 U.S.C.
1320a-7. The suspension results from Petitioner's
conviction in federal court of offenses related to her
participation in the Medicaid program. Regulations
provide that in cases such as this, substantive issues
which may be considered at a hearing consist of whether:
(1) Petitioner was in fact, convicted of an offense;

(2) the conviction was related to Petitioner's
participation in the Medicare, Medicaid, or social
services program; and (3) the length of the suspension is
reasonable. 42 C.F.R. 1001.128(a)(1)-(3). Petitioner
does not dispute that she was convicted of an offense
related to her participation in the delivery of services
under the Medicaid program. The issue remaining to be
resolved is whether the length of the suspension is
reasonable.

Subsumed in this issue is the question of the standard of
review I am to employ to decide whether the length of the
suspension is reasonable. Petitioner argues that my role
is to independently weigh the evidence in light of the
13
-13-

criteria for determining suspensions established by

42 C.F.R. 1001.125(b), and to impose a "reasonable"
suspension without regard to the I.G.'s suspension
determination. P.'s Brief at 7. This formulation
misstates my statutory and regulatory authority. My role
is limited to evaluating the reasonableness of the I.G.'s
determination. My function is not to substitute my
judgment for his, so long as I conclude that his
determination is reasonable.

The law and regulations plainly state that it is the
Secretary (and his delegate, the I.G.) who bear the
responsibility to determine an appropriate suspension.
The law in effect as of the date that Petitioner was
suspended, and the 1987 revision to that law, clearly
repose in the Secretary the obligation to suspend, and to
determine the appropriate length of a suspension. See
Pub. L. 100-93 (August 18, 1987), 42 U.S.C. 1320a~-7a.
The regulations establishing criteria for determining
length of suspensions provide that they are to be
employed by the L.G. in evaluating particular cases and
imposing suspensions. The regulations provide that the
standard for review of suspensions at administrative
hearings includes the issue of whether the length of the
suspension imposed by the I.G. is reasonable. 42 C.F.R.
1001.128(a) (3). In adopting this regulatory language,
the Secretary made it clear that the administrative law
judge's role was to decide whether the I.G.'s suspension
determination was reasonable. "(T)he word ‘reasonable'
conveys the meaning that (the I.G.) is required at the
hearing only to show that the length of suspension
determined on the basis of these criteria was not extreme
or excessive" (emphasis added). 48 Fed. Reg. 3744 (Jan.
27 1983).

In arguing that I should independently determine and
assess a "reasonable" suspension, Petitioner has
emphasized that the administrative hearing is de novo.
42 U.S.C. 1320a-7(f); 42 U.S.C. 405(b)(1). It is true
that my statutory duty is to conduct a de novo hearing--
rather than to conduct a paper review of the record
generated by the I.G. in making his suspension
determination. There is nothing inconsistent between
this duty and a standard of review which requires a
decision as to the reasonableness of the I.G.'s
determination, based on evidence adduced at the hearing.

The evidence establishes that the I.G. scrupulously
considered the merits of the case, including facts and
arguments raised by Petitioner's attorney, in light of
14
- 14 -

the criteria established by 42 C.F.R. 1001.125(b). The
I.G. concluded, and the record amply substantiates, that
Petitioner committed serious criminal offenses.
Petitioner was a knowing participant in a massive
criminal conspiracy which defrauded the Illinois
Department of Public Aid of millions of dollars in
Medicaid funds. See 42 C.F.R. 1001.125(b)(1),(3),(6).The
offenses to which Petitioner pleaded guilty, two felony
counts of mail fraud, are serious crimes which may result
in substantial prison terms, fines, and court-ordered
restitution. See 42 C.F.R. 1001.125(b)(1). As the
I.G.'s agent noted in his testimony, the degree of
severity of the offenses committed by Petitioner and
their impact on the Medicaid program fall within the mid-
range of offenses for which suspensions are imposed.

Petitioner argues that the I.G. either failed to consider
or improperly disregarded aspects of her case which
should compel a shorter suspension than that imposed by
the I.G. These include Petitioner's reluctant
participation in the conspiracy, the fact that she played
only a small role in the scheme, the fact that her
participation totalled only about seventy days, her
willingness to cooperate with federal authorities once
she knew she was the target of a criminal investigation,
and her contrition for her unlawful acts. Petitioner
also notes that other authorities, including the district
court judge who sentenced her for her crimes, have
expressed compassion in view of the equities of her case.

The regulations require the I.G. to consider potentially
mitigating evidence and weigh that in determining the
length of the suspension. 42 C.F.R. 1001.125(b) (4). The
regulations do not define what constitutes mitigating
circumstances, nor do they direct that particular weight
be attached to specific circumstances. In this case, the
I.G. was aware of and evaluated all of the facts alleged
to be mitigating by Petitioner. The I.G. concluded that
these facts did not constitute extraordinary
circumstances which compelled reducing the suspension
from the three year period he determined to be minimally
necessary.

Prior to enactment of the 1987 revisions to the law
governing suspensions, the Secretary implemented a
suspension policy which focused on the prophylactic and
deterrent effect of suspensions, as opposed to the
equities advanced by suspended individuals in their
particular cases. The Secretary concluded that a
relatively stringent suspension policy was necessary in
15
-15-

order to protect the integrity of the Medicare and
Medicaid programs and to strongly warn providers
participating in these programs against committing
program-related offenses. The Secretary determined that,
absent extraordinary circumstances, a policy of
deterrence would best be served by requiring a minimum
suspension of three years for those individuals convicted
of program-related crimes.

This policy comports with Congressional intent. Congress
intended legislation mandating suspensions for those
convicted of program-related offenses to be remedial in
application. When Congress revised the law in 1987 to
mandate a minimum five-year suspension for those
convicted of program-related offenses, it clarified and
strengthened an existing deterrence policy. The efficacy
and reasonableness of suspensions was intended to be
weighed by their deterrent effect, as opposed to the
extent to which they punished offenders in individual
cases. S. Rep. No. 100-109, 1987 U.S. Code Cong. & Ad.
News 682, 686.

Application of a deterrence policy to specific cases may
sometimes produce consequences that seem harsh in light
of individual equities. Obviously, a statutory policy
which requires a minimum suspension of five years for
program-related offenses will produce suspensions in some
cases that appear to be more extreme than that at issue
in this case. But it is clear that prior to the
enactment of the 1987 legislation, a policy which
mandated exclusions of at least three years in all but
extraordinary cases was supported by sound policy
considerations and legislative intent. Application of
that policy to the facts of this case does not produce an
extreme or excessive suspension. I am satisfied that in
this case, the character of Petitioner's crimes, coupled
with the need for an effective deterrent against the
commission of program- related offenses, outweighs any
equitable circumstances that may exist, and militates in
favor of a relatively stiff suspension. The conspiracy
in which Petitioner participated produced enormous damage
to the Medicaid program, and yet was composed of many
individuals operating at Petitioner's level, whose
individual participation would not, if treated in
isolation, appear to be all that serious. If relatively
stringent suspensions were reserved only for those
offenders who committed crimes involving large sums, or
for which lengthy sentences were imposed, then no
effective deterrent would exist for those individuals
16
-16-

inclined to engage in the type of misconduct Petitioner
engaged in.

CONCLUSION

Based on the law and record of this proceeding I conclude
that Petitioner's hearing request was timely filed within
the requirements of 42 C.F.R.498.40(a)(2), and Petitioner
is entitled to a hearing on the merits. The I.G.'s
motion to dismiss this proceeding is denied. I conclude
that the suspension imposed on Petitioner by the I.G. is
reasonable.

/s/

Steven T. Kessel
Administrative Law Judge
